DONALD E. PERCY, Secretary Department of Health and SocialServices
You ask whether the Department of Health and Social Services is implicitly authorized under sec. 49.04 (1), Stats., to reimburse counties for administrative costs incurred in providing temporary assistance to state dependents.
It is my opinion that the Department may not provide reimbursement for such costs.
Section 49.04 (1), Stats., provides:
      From the appropriation under s. 20.435 (4) (e), the state shall reimburse the counties for such temporary assistance as *Page 18 
may be needed pursuant to s. 49.01 (7) for all dependent persons who do not have a settlement within any county in this state and who have resided in the state less than one year, but expenses for medical care shall be paid only in those cases in which application for benefits under ss. 49.46 and 49.47 has been made during the first 30-day period and ineligibility for such benefits has been established.
There is no express statutory authority for the state to reimburse counties for administrative costs resulting from the provision of temporary assistance under sec. 49.04 (1), Stats.
Funding for the reimbursement of temporary assistance is controlled by the reimbursement provisions contained in sec.20.435 (4), Stats. Section 20.435 (4)(e), Stats., as amended by ch. 34, Laws of 1979, provides for reimbursement to counties for " [a] sum sufficient for state aids under ss. 49.04 and 49.046." A careful reading of sec. 20.435 (4)(de), (e), Stats., indicates that any reimbursement for direct relief provided under secs. 49.04 and 49.046, Stats., must come from the sum sufficient account provided under sec. 20.435 (4)(e), Stats., while any reimbursement for administrative costs associated with providing such relief must come from the sum certain account provided under sec. 20.435 (4)(de), Stats.
Reimbursement to counties from the account provided for under sec. 20.435 (4)(de), Stats., is contractual: "The department shall reimburse each county for reasonable costs of income maintenance administration from s. 20.435 (4)(de) . . . under a separate contract according to s. 46.032." Sec. 49.52 (1)(a), Stats. Section 46.032, Stats., provides express authorization for reimbursement to counties only for "the reasonable costs of administering the income maintenance programs under ss. 46.23
[human services], 49.046 [relief for needy Indian persons], 49.19
[aid to families with dependent children] and 49.45 to 49.47
[medical assistance]." No other income maintenance programs, including the provision of temporary assistance under sec. 49.01
(7), Stats., are mentioned. It is a rule of statutory construction that the express mention of one item impliedly excludes another. Appleton v. ILHR Department, 67 Wis. 2d 162,172-73, 226 N.W.2d 497 (1975). Therefore, it is my conclusion that, while the Department may reimburse counties for costs incurred in *Page 19 
the administration of those income maintenance programs enumerated in sec. 46.032, Stats., there is no authority for the Department to reimburse counties for administrative costs incurred in providing temporary assistance under sec. 49.01 (7), Stats.
BCL: FTC